Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
This office action is in response to the application filed on 11/12/2020.  
The drawings filed on 11/12/2020 are acceptable.
Claims 1-15 are pending and have been examined.
Drawings
The drawings are objected to because on figure 2 the second control circuit (120-2) lacks descriptive labels or legends for the voltage output “Vout”.  In addition, on figures 3 and 4 the third control circuit (120-2, fig. 3 and 420-21, fig. 4) lack descriptive labels or legends for the voltage output “Vout”.  Appropriate correction is required.
Ouayle action
This application is in condition for allowance except for the following formal matters: the objection to the drawings above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 OG 213 (Comm’r Pat. 1935).
Since this application has been granted special status under the accelerated examination program, a shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of this time period may be granted under 37 CFR 1.136(a).  However, filing a petition for extension of time will result in the application being taken out of the accelerated examination program. In no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
The objective of the accelerated examination program is to complete the examination of an application within twelve months from the filing date of the application. To meet that objective, any reply must be filed electronically via EFS-Web so that the papers will be expeditiously processed and considered. If the reply is not filed electronically via EFS-Web, the final disposition of the application may occur later than twelve months from the filing of the application.
Allowable Subject Matter
Claims 1-15 would be allowable after the objection to the drawings are addressed.	The following is an examiner’s statement of reasons for the indication of allowable subject matter:
In re to claim 1, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “the first controller determines a first preset value according to a state of the first switch activation signal correspondingly and detects whether the first input voltage of the first connection port is greater than the first preset value, and when the first input voltage is greater than the first 15preset value, the first controller enables a first abnormal signal on a first abnormal state detection pin, and in response to the first forced closing signal being enabled, the first controller controls the first switch to disconnect both terminals”.
In re to claim 10, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “enabling a first abnormal signal on a first abnormal state detection pin through the first control circuit when the first input voltage is greater than the first preset value; determining whether the first forced closing signal is enabled through the first control circuit; and controlling a first switch to disconnect both terminals through the first control circuit when the first forced closing signal is enabled, wherein a first terminal of the first switch receives the first input voltage of the first connection port, and a second terminal of the first switch is coupled to an output terminal of the first control circuit”.  
	The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 2-9, claims 2-9 depend from claim 1, thus are also indicated allowable for the same reasons provided above.     
In re to claims 11-15, claims 11-15 depend from claim 10, thus are also indicated allowable for the same reasons provided above.     
   	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603. The examiner can normally be reached M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YEMANE MEHARI/Primary Examiner, Art Unit 2839